DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 6, 2021, has been entered.
Response to Arguments

Applicant's arguments filed on October 6, 2021, have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-9, 11-15, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over EZRA et al., US 20140323162 A1, hereinafter “EZRA,” in view of Aharony et al, US 9769624 B1, hereinafter “Aharony,” and Jantunen et al., US 9100772 B2, herein after “Jantunen,” further in view of HABERMAN, US 20170006351 A1, hereinafter “HABERMAN, further in view of Tunnell et al., US 10643245 B2, hereinafter “Tunnell.”
Consider claim 1 as amended. EZRA discloses: 
a method (See Abstract and paragraph [0003]: ...a method performed on two or more mobile devices...) comprising: 
causing, by a first computing device, one or more speakers to emit an inaudible audio signal (See paragraph [0052]: ...The mobile device 100 broadcasts a signal to other mobile devices of the two or more mobile devices... The signal may be broadcasted as an audio signal such that the signal is at a frequency that may be broadcasted from the speaker 185 of FIG. 1. In some cases the audio signal is at an inaudible frequency, which is inaudible to a human ear, but may still be detected by the microphone 175 of FIG. 1...), wherein the inaudible audio signal is received by a second computing device (See paragraph [0052]: ...The other mobile devices receive the signal broadcasted by the mobile device 100...); 
receiving, from the second computing device, an indication that the second computing device received the inaudible audio signal (See paragraph [0052]: ...The other mobile devices record the time-mark at which the signal was received and transmit to the mobile device 100 the time-mark...); 
determining, based on the indication, that a user associated with the second computing device is at a location associated with the first computing device (See paragraph [0052]: ...Step 820 discloses determining a distance between the mobile device 100 and a second mobile device of the two or more mobile devices. The mobile device 100 determines the distance to the other mobile devices according to the time required for the signal to travel to the second mobile device, and stores the distance in the database 700 of FIG. 7... The difference in distance and the movement direction enable the mobile device 100 to determine the second mobile device's relative location).
However, although EZRA clearly discloses generating a positioning map of the two or more mobile devices, wherein the positioning map comprises relative locations of the two or more mobile devices (See Abstract), he does not refer to geographic location. Also, although EZRA discloses wherein the mapping unit 140 transmits the positioning map to a display 180 to display the positioning map and the data required to the user to transfer data to another mobile device displayed on the positioning map, wherein, in some cases the display 180 is part of the detection unit 130 and the user uses the positioning map displayed on the display 180 to transmit and receive data from other mobile device on the positioning map, he is not specific regarding causing, based on the indication and a user profile associated with the second computing device, presentation of a content item to be modified.  
Aharony, in related art, refers to a geographical location (See column 14 lines 4-9: In some embodiments, a geographic filter engines 204 filters user devices 115 based on their geographic locations. For example, the geographic filter engine 204 receives recorded location data for user devices 115 from the database 123 and determines a subset of the user devices 115 based on their last recorded locations) and suggests presentation based on the indication and a user profile associated with the second computing device (See column 6 lines 1-9: The proximity application 103a determines if the user devices 115 permit their proximity to be displayed to the user 125a based on profiles or other social data of the users 125 associated with user devices 115. The proximity application 103a may then send permission data indicating permission of the users 125 to the proximity application 103b on the user device 115a for presenting the proximity of the users 125 to the user 125a based on the permission data).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Aharony’s teachings in relation to the claimed invention, thus providing means for determining a first user's hobbies or interests and filter other users to select a set of second users who have the same or relevant hobbies or interests for introduction to the first user when they are within proximity of each other, as discussed by Aharony (See column 13 lines 33-38).
Notwithstanding,  EZRA and Aharony are silent regarding presentation of a content item to be modified.
Jantunen, nonetheless, in related art, suggests presentation of a content item to be modified (See column 8 lines 32-41: Various other possible control signals may be caused to be exchanged among the devices to begin an entirely new presentation with the same layout, modify the layout for a current presentation, etc. It is contemplated that the devices may seamlessly transfer control among each other depending on various factors, including operational capacity (e.g., battery capacity, processing power, incoming phone call, etc.), continuing proximity and subgroup membership, or express requests by one or more users to take control of the presentation).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Jantunen’s teachings in relation to the claimed invention, thus providing means for interactive sharing content viewing among multiple devices, particularly with respect to small form factor devices such as mobile devices, as suggested by Jantunen (See column 1 lines 13-18).
Although the combination of prior art shown above suggests presentation in a device of a content item to be modified, after amendment to the claim, it is silent regarding performing a particular action based on at least one user preference.
HABERMAN, however, in related art, suggests wherein presentation in a device of a content item to be modified based on at least one user preference (see paragraph [0047]: ... In some embodiments, the presentation settings PS1-PS5 may be determined and/or modified based on a user profile and/or user preferences associated with a viewer and/or a content presentation device...).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider HABERMAN’s teachings in relation to the claimed invention, thus providing means for a user to experience a customized, personalized experience, as suggested by HABERMAN (see paragraph [0003]).
After amendment to the claim, Aharony further discloses wherein a device receives an indication on the presence of another device (see column 1 lines 60-62: Based on receiving an indication that the first user device has received the fine grain copresence token, the instructions further cause the computer to refine copresence); however EZRA as modified by Aharony and HABERMAN is not specific regarding wherein an output of a content item is to be modified based on determining that the second computing device is at the geographic location. 
Tunnell, however, in related art, suggests wherein an output of a content item is to be modified based on determining that the second computing device is at the geographic location (see column 12 lines 18-25: As shown in FIG. 6, a device (as sensor by the road in one non-limiting example) 18 may detect the presence of one or more devices 13 (a device inside or attached to a vehicle, such as a smart card, for a non-limiting example). Information such as preference may be sent from the device 13 to the device 18. The device 18 may then change the content of a billboard 19 in response to the preferences collected).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Tunnell’s teachings in relation to the claimed invention, thus, as a complement to providing means for a user to experience a customized, personalized experience, as suggested by HABERMAN (see paragraph [0003]), enriching the user experience, for example, as individuals with a device containing preference pass a display in a mall, the advertisement service on one or more display devices (including broadcast devices) can be modified to reflect the user's preferences, as disclosed by Tunnell (see column 12 lines 29-32).
Consider claim 6. EZRA in view of Aharony, Jantunen, HABERMAN, and Tunnell teaches claim 1; and Aharony further suggest sending, by a control device, a first identifier to the first computing device, wherein the first identifier is associated with the first computing device (See column 5 lines 60-67 through column 6 line 1); and receiving, by the control device from the second computing device, a communication comprising the first identifier and a second identifier associated with the second computing device (See column 21 lines 25-30).
Consider claim 7. EZRA in view of Aharony, Jantunen, HABERMAN, and Tunnell teaches claim 6; and Aharony further suggest determining, by the control device, that the first identifier and the second identifier are associated with a subscriber profile comprising a location identifier associated with the geographic location (See column 14 lines 4-9); determining, by the control device based on the subscriber profile and the communication, that the second computing device is present at the geographic location and sending, by the control device based on the received communication and the subscriber profile, the indication to the first computing device (See column 6 lines 1-9).
Claim 8 as amended claims an apparatus -computing device- to perform the method of claim 1; therefore, similar rejection rationale applies.
Consider claim 9. EZRA in view of Aharony, Jantunen, HABERMAN, and Tunnell teaches claim 8; and Aharony further suggest wherein the first computing device comprises a user device (See column 1 lines 36-50).
Consider claim 11 as amended. EZRA in view of Aharony, Jantunen, HABERMAN, and Tunnell, and Tunnell teaches claim 8; EZRA further suggest causing, by the first computing device, one or more speakers to emit the inaudible audio 5226141.0353U1 signal (See paragraph [0052]); Aharony suggests determining, by the first computing device based on the indication, that the user associated with the second computing device is at a geographic location associated with the first computing device (See column 14 lines 4-9); and HABERMAN further suggests presentation of a content item to be modified based on user preference (see paragraph [0047]).
Consider claim 12. EZRA in view of Aharony, Jantunen, HABERMAN, and Tunnell teaches claim 8; and HABERMAN further suggest sending, by  the first computing device, the indication and an identifier associated with the first computing device to a control device (see paragraph [0058]).
Consider claim 13. EZRA in view of Aharony, Jantunen, HABERMAN, and Tunnell teaches claim 12; and Aharony further suggest determining, by the control device, that the first identifier and the second identifier are associated with a subscriber profile comprising a location identifier associated with the geographic location (See column 14 lines 4-9); determining, by the control device based on the subscriber profile and the communication, that the second computing device is present at the geographic location and sending, by the control device based on the received communication and the subscriber profile, the indication to the first computing device (See column 6 lines 1-9).
Consider claim 14 as amended. EZRA in view of Aharony, Jantunen, HABERMAN, and Tunnell teaches claim 8; and Jantunen further suggest sending, by the control device based on the subscriber profile, a command that causes the second computing device to modify the output of the content item (See column 8 lines 32-41).
Claim 15 as amended claims a method similar to the method of claim 1, with the additional feature wherein a user of one device comprises one or more preferences associated with the presentation; aid feature is suggested by Jantunen (See column 5 lines 31-33: In various embodiments, the extent of the propagation may be limited by criteria such as distance, location, time, user preference, etc.); therefore, similar rejection rationale applies. 
Consider claim 19 as amended. EZRA in view of Aharony, Jantunen, HABERMAN, and Tunnell teaches claim 15; Jantunen further suggest receiving, by the second computing device from the control device, the command, wherein the command comprises an indication that the first computing device is proximate to the second computing device (See column 5 lines 31-33); and HABERMAN  further suggests the at least one user preference (see paragraph [0047]).
Consider claim 20 as amended. EZRA in view of Aharony, Jantunen, HABERMAN, and Tunnell teaches claim 19; and HABERMAN further suggest causing, by the second computing device, based on the at least one user preference, presentation of the content item to be modified (see paragraph [0047]).
Consider claim 21. EZRA in view of Aharony, Jantunen, HABERMAN, and Tunnell teaches claim 1; and HABERMAN further suggests wherein the at least one user preference is associated with a level of volume, a closed captioning display, secondary content output, or ambient lighting (see paragraph [0035]).
Consider claim 22 as amended. EZRA in view of Aharony, Jantunen, HABERMAN, and Tunnell teaches claim 8; and HABERMAN further suggests wherein the at least one user preference is associated with a level of volume, a closed captioning display, secondary content output, or ambient lighting (see paragraph [0035]).
Consider claim 23 as amended. EZRA in view of Aharony, Jantunen, HABERMAN, and Tunnell teaches claim 1; and HABERMAN further suggests wherein the at least one user preference is associated with a level of volume, a closed captioning display, secondary content output, or ambient lighting (see paragraph [0035]).
Claims 2, 3, 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over EZRA et al., US 20140323162 A1, hereinafter “EZRA,” in view of Aharony et al, US 9769624 B1, hereinafter “Aharony,” and Jantunen et al., US 9100772 B2, herein after “Jantunen,” further in view of HABERMAN, US 20170006351 A1, hereinafter “HABERMAN, further in view of Tunnell et al., US 10643245 B2, hereinafter “Tunnell,” as applied to claims 1, 8, and 15, further in view of Tinnakornsrisuphap et al., US 10129912 B2, hereinafter “Tinnakornsrisuphap.”
Consider claim 2. EZRA in view of Aharony, Jantunen, HABERMAN, and Tunnell teaches claim 1, but is silent regarding wherein the first computing device comprises a set top box, a smart speaker, or an entertainment system.
Tinnakornsrisuphap, in analogous art, suggests wherein the first computing device comprises a set top box, a smart speaker, or an entertainment system (See column 8 lines 6-12: In the example of FIG. 5, the enrollee 506 can use ultrasound signals to communicate its PIN (and/or other device identifiers and configuration information) to the mobile device 504. In some embodiments as depicted in FIG. 5, the enrollee 506 can be smart speakers or another smart audio source...).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Tinnakornsrisuphap’s teachings in relation to the claimed invention, thus providing means wherein a mobile device, such as a smartphone or a tablet computer, can execute functionality for configuring a network device in a communication network and for subsequently controlling the operation of the network device with little manual input. The mobile device can detect sensor information from a network device., as discussed by Tinnakornsrisuphap (See Abstract).
Consider claim 3. EZRA in view of Aharony, Jantunen, HABERMAN, and Tunnell teaches claim 1; and EZRA further suggests receiving, by the first computing device via a control device, a first identifier associated with the first computing (See paragraph [0043]), but is silent regarding encoding the first identifier into the inaudible audio signal, wherein the first identifier comprises a media access control ("MAC") address associated with the first computing device.
Tinnakornsrisuphap, in analogous art, suggests encoding the first identifier into the inaudible audio signal, wherein the first identifier comprises a media access control ("MAC") address associated with the first computing device (See column 5 lines 29-67 through column 6 lines 1-9).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Tinnakornsrisuphap’s teachings in relation to the claimed invention, thus providing means wherein a mobile device, such as a smartphone or a tablet computer, can execute functionality for configuring a network device in a communication network and for subsequently controlling the operation of the network device with little manual input. The mobile device can detect sensor information from a network device., as discussed by Tinnakornsrisuphap (See Abstract).
Consider claim 10. EZRA in view of Aharony, Jantunen, HABERMAN, and Tunnell teaches claim 8, but is silent regarding wherein the first computing device comprises a set top box, a smart speaker, or an entertainment system.
Tinnakornsrisuphap, in analogous art, suggests wherein the first computing device comprises a set top box, a smart speaker, or an entertainment system (See column 8 lines 6-12: In the example of FIG. 5, the enrollee 506 can use ultrasound signals to communicate its PIN (and/or other device identifiers and configuration information) to the mobile device 504. In some embodiments as depicted in FIG. 5, the enrollee 506 can be smart speakers or another smart audio source...).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Tinnakornsrisuphap’s teachings in relation to the claimed invention, thus providing means wherein a mobile device, such as a smartphone or a tablet computer, can execute functionality for configuring a network device in a communication network and for subsequently controlling the operation of the network device with little manual input. The mobile device can detect sensor information from a network device., as discussed by Tinnakornsrisuphap (See Abstract).
Consider claim 16. EZRA in view of Aharony, Jantunen, HABERMAN, and Tunnell teaches claim 15, but is silent regarding wherein the first computing device comprises a set top box, a smart speaker, or an entertainment system.
Tinnakornsrisuphap, in analogous art, suggests wherein the first computing device comprises a set top box, a smart speaker, or an entertainment system (See column 8 lines 6-12: In the example of FIG. 5, the enrollee 506 can use ultrasound signals to communicate its PIN (and/or other device identifiers and configuration information) to the mobile device 504. In some embodiments as depicted in FIG. 5, the enrollee 506 can be smart speakers or another smart audio source...).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Tinnakornsrisuphap’s teachings in relation to the claimed invention, thus providing means wherein a mobile device, such as a smartphone or a tablet computer, can execute functionality for configuring a network device in a communication network and for subsequently controlling the operation of the network device with little manual input. The mobile device can detect sensor information from a network device., as discussed by Tinnakornsrisuphap (See Abstract).
Consider claim 17. EZRA in view of Aharony, Jantunen, HABERMAN, and Tunnell teaches claim 15, but is silent regarding wherein the geographic location comprises an address.
Tinnakornsrisuphap, in analogous art, wherein the geographic location comprises an address (See column 5 lines 29-67 through column 6 lines 1-9).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Tinnakornsrisuphap’s teachings in relation to the claimed invention, thus providing means wherein a mobile device, such as a smartphone or a tablet computer, can execute functionality for configuring a network device in a communication network and for subsequently controlling the operation of the network device with little manual input. The mobile device can detect sensor information from a network device., as discussed by Tinnakornsrisuphap (See Abstract).
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over EZRA et al., US 20140323162 A1, hereinafter “EZRA,” in view of Aharony et al, US 9769624 B1, hereinafter “Aharony,” and Jantunen et al., US 9100772 B2, herein after “Jantunen,” further in view of HABERMAN, US 20170006351 A1, hereinafter “HABERMAN, further in view of Tunnell et al., US 10643245 B2, hereinafter “Tunnell,” as applied to claims 1 and 15, further in view of Almada et al., US 10078135 B1, hereinafter “Almada.”
Consider claim 5. EZRA in view of Aharony, Jantunen, HABERMAN, and Tunnell, and Tunnell teaches claim 1, but is silent regarding wherein the inaudible audio signal is emitted by the first computing device simultaneously with an audio signal of the content item.
Almada, in analogous art, suggests wherein the inaudible audio signal is emitted by the first computing device simultaneously with an audio signal of a content item (See column 6 lines 55-61).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Almada’s teachings in relation to the claimed invention, thus providing means for   identifying a physical distance using audio channels, as discussed by Almada (See column 1 lines 6-8).
Consider claim 18. EZRA in view of Aharony, Jantunen, HABERMAN, and Tunnell, and Tunnell teaches claim 15, but is silent regarding causing, by the first computing device, output of the inaudible audio signal simultaneously with an audio signal of a content item.
Almada, in analogous art, suggests wherein the inaudible audio signal is emitted by the first computing device simultaneously with an audio signal of a content item (See column 6 lines 55-61).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Almada’s teachings in relation to the claimed invention, thus providing means for identifying a physical distance using audio channels, as discussed by Almada (See column 1 lines 6-8).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., utilizing an inaudible audio signal for detecting the presence of objects or devices. 
US 20210208841 A1	US 10795018 B1		US 10547936 B2
US 10310079 B1		US 9701244 B2		US 20160355292 A1
US 20150294539 A1
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.     
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
November 16, 2021